Citation Nr: 9914233	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for an 
acquired psychiatric disorder.


FINDING OF FACT

The claim for service connection for an acquired psychiatric 
disorder is not plausible. 


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for a psychosis is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. 

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for an acquired 
psychiatric disorder.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

The veteran contends, in essence, that he currently has an 
acquired psychiatric disorder as a result of service, or in 
the alternative, that he had a pre-existing disorder which 
was aggravated by service. 

Service medical records, to include an April 1979 enlistment 
examination, are devoid of any history, subjective complaints 
or clinical findings with respect to an acquired psychiatric 
disorder.  Service personnel records reflect that the veteran 
enlisted for a three year term with the United States Army.  
At the time of his enrollment, the veteran denied being a 
conscientious objector and that he had not received any prior 
treatment for a mental disorder.  The veteran indicated that 
he had been involved in several minor traffic offenses and 
that he had smoked marijuana in high school, but that he had 
quit five years ago.  Finally, the veteran indicated that he 
had not been coached, coerced or advised by a recruiter to 
conceal any type of potentially disqualifying information.  

In September 1979, the veteran saw a counselor and informed 
him that he was a conscientious objector, that his recruiter 
at enlistment was aware of his position and that he was told 
that his military occupation specialty would not involve 
harming anyone.  The veteran was then informed of the 
procedures on how to apply for conscientious objector status.  
The counselor indicated that that the veteran felt that he 
should have been discharged, but that his case did not appear 
to be strong enough.  In January 1980, the veteran was found 
to have had marijuana in a pipe and a pair of "Numchuks" in 
his wall locker.  In February and March 1980, the veteran was 
again seen by a counselor for disciplinary problems (i.e. 
disobeying orders, missing formation and roll call).  The 
counselor felt that it was a waste of time to keep providing 
counseling to the veteran.  Finally, in April 1980, the 
veteran was separated under an expeditious discharge program 
under honorable conditions.  The reason for separation was 
that the veteran had a poor attitude toward continued 
military service and that he lacked the motivation and self-
discipline needed to become a productive soldier.

In statements, submitted by [redacted] and [redacted]
[redacted], dated in August 1996, it was reported that the 
veteran had been a very unusual child and that he would go 
from one extreme to the other.  It was noted that the veteran 
was easily angered, violent and unable to hold down a job.  

The first post-service medical evidence of any subjective 
complaints or clinical findings of an acquired psychiatric 
disorder was not until the 1990's.  In this regard, private 
medical records, dating from May 1996 to April 1997, 
pertinently reflect that the veteran was diagnosed as having 
a variety of psychological disorders to include, mixed 
personality disorder, adjustment disorder with a depressed 
mood, major depressive disorder, borderline intellectual 
functioning, avoidance/schizoid personality disorders were to 
be ruled out and a personality disorder not otherwise 
specified.   However, none of these records contain a medical 
opinion establishing an etiological opinion between the 
aforementioned disorders and the veteran's service. 

Social Security Administration records and the medical 
records upon which the decision was based were received by 
the RO in October 1998 and reflect that the veteran was 
awarded Social Security disability benefits beginning 
December 31, 1995 for an affective/mood disorder and 
borderline intelligence.  However, none of these medical 
records attribute any psychiatric disorder to the veteran's 
military service. 

During a June 1998 hearing at the RO in Milwaukee, Wisconsin, 
the veteran testified that he did not take any psychiatric 
medication prior to service.  He reported that during 
service, he was "set up" with regards to possessing 
marijuana and that he was generally confused on how to have 
conducted himself appropriately.  The veteran indicated that 
he had always tried to be a "good soldier."  He reported 
that he developed the belief of a conscientious objector 
because he was desperate to be discharged.  The veteran 
testified that he had not sought psychiatric treatment during 
service. 

III.  Analysis

The veteran contends that he has an acquired psychiatric 
disorder as a result of service or, in the alternative, that 
he had a pre-existing psychiatric disorder which was 
aggravated by service.  While the Board observes that service 
personnel records reflect that the veteran had various 
disciplinary problems during service, service medical 
records, to include an entrance examination, are completely 
negative for any prior history, subjective complaints or 
objective clinical findings of an acquired psychiatric 
disorder.  In addition, the first post-service medical 
evidence of any psychiatric complaints and/or clinical 
findings was not until the 1990's.  Therefore, there is no 
evidence of any psychosis within a year of the veteran's 
discharge from service and service connection is therefore 
not warranted pursuant to 38 C.F.R. §§ 3.307, 3.309 (1998).  
Furthermore, the post-service medical evidence of record does 
not contain any medical opinion which establishes an 
etiological relationship between any current psychiatric 
disorder to service or demonstrate that the veteran had a 
pre-existing psychiatric disorder that was aggravated by 
service in order to support an award of service connection 
pursuant to 38 C.F.R. § 3.303(b)(1998).  Finally, as the 
veteran has been diagnosed as having a personality disorder, 
the Board notes that personality disorders are not disease or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  In sum, as the post-service 
medical records do not contain a medical opinion establishing 
an etiological relationship between any current psychiatric 
disorder(s) to the veteran's service, evidence of a psychosis 
within a year of discharge from service or show that the 
veteran had a pre-existing psychiatric disorder which was 
aggravated by service, the claim for service connection for 
an acquired psychiatric disorder is not well grounded and is 
denied.
 
The only evidence of record indicating that the veteran 
currently suffers from an acquired psychiatric disorder and 
that there is a relationship between such disability and 
service is the lay opinion of the veteran.  However, the 
Board would point out that the veteran is not shown to be 
competent to diagnose any current psychiatric disorder.  Only 
those individuals with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions on matters of medical causation or a 
diagnosis are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Here, there is 
no competent medical evidence of record establishing an 
etiological relationship between the veteran's current 
psychiatric disorders to service or showing that he developed 
a psychosis within a year of discharge from service or that 
he had a pre-existing psychiatric disorder which was 
aggravated by service.  In the absence of competent evidence 
indicating that the veteran's claim for service connection 
for an acquired psychiatric disorder is plausible or capable 
of substantiation, it must be denied as not well grounded.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for an acquired psychiatric disorder is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, the claim must be denied as not 
well grounded.  Since his claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board holds that the veteran has not presented a well-
grounded claim.  In doing so, the Board has considered 
whether the veteran has been given adequate notice to address 
this matter and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In light 
of the veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded, such as records containing a medical 
opinion establishing an etiological relationship between his 
current psychiatric disorder(s) to service, evidence of a 
psychosis within a year of discharge from service or showing 
that the veteran had a pre-existing psychiatric disorder 
which was aggravated by service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As such, there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for an acquired psychiatric disorder not having 
been submitted, this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

